Citation Nr: 1309226	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  11-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1979, December 1980 to November 1988, and from February 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2010, a statement of the case was issued in January 2011, and a substantive appeal was received in February 2011.  A hearing was held before the undersigned in March 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion [to service, i.e.] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran is currently diagnosed with and being treated for trigeminal neuralgia; this is confirmed in VA and private treatment records.  Additionally, the Veteran testified, submitted articles, and submitted a March 2011 statement from a VA physician regarding how trigeminal neuralgia is often mistaken for dental problems or sinusitis.  July 2003 service treatment records indicate left upper tooth pain and note a dental appointment has been scheduled.  In a July 2003 report of medical assessment, the Veteran stated that he had dental problems.  Additionally, an April 2004 post-service treatment record noted complaints of sinus pressure, drainage, and pain on occasion, with pain mostly involving the left facial area, near his nasal passages.  A February 2006 record noted complaints of chronic sinusitis.       

Under these circumstances, the Board finds that the low threshold of McLendon is met and a VA examination with opinion is necessary to assist the Appellant with his appeal.

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be scheduled for VA examination by an appropriate medical doctor with regard to the trigeminal neuralgia.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Please describe the nature of the disability claimed by the Veteran as trigeminal neuralgia (or associated neurological disability).  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the any trigeminal neuralgia (or associated neurological disability) was manifested during service or is otherwise causally related to the Veteran's service?  

Please furnish detailed reason for the opinions, to specifically include discussion of the significance of inservice complaints and the March 2011 physician letter stating that trigeminal neuralgia is often misdiagnosed as dental problems or sinusitis.  

2.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 	 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



